Exhibit 10.2

 

AMENDMENT NO. 5 TO AMENDED AND RESTATED
CREDIT AGREEMENT AND JOINDER AGREEMENT

 

This Amendment No. 5 to Amended and Restated Credit Agreement and Joinder
Agreement (this “Agreement”) dated as of May 14, 2014 (the “Fifth Amendment
Effective Date”) is among Triangle USA Petroleum Corporation, a Colorado
corporation (the “Borrower”), Foxtrot Resources LLC, a Colorado limited
liability company (the “Guarantor”), the undersigned Lenders (as defined below),
and Wells Fargo Bank, National Association, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”) and as Issuing Lender
(the “Issuing Lender”).

 

INTRODUCTION

 

A.                                    The Borrower, financial institutions party
thereto as Lenders (the “Lenders”), the Issuing Lender, and the Administrative
Agent have entered into the Amended and Restated Credit Agreement dated as of
April 11, 2013, the Consent Agreement dated as of June 28, 2013, the Amendment
No. 1 to Amended and Restated Credit Agreement and Master Assignment dated as of
July 30, 2013, the Amendment No. 2 to Amended and Restated Credit Agreement and
Master Assignment dated as of October 16, 2013, the Amendment No. 3 to Amended
and Restated Credit Agreement dated as of January 13, 2014 and the Amendment
No. 4 to Amended and Restated Credit Agreement dated as of May 9, 2014 (as so
amended and modified and as may be otherwise amended, restated, or modified from
time to time, the “Credit Agreement”).

 

B.                                    The Guarantor has entered into the Amended
and Restated Guaranty Agreement dated as of April 11, 2013 (as amended,
restated, or otherwise modified from time to time, the “Guaranty”) in favor of
the Administrative Agent for the benefit of the Secured Parties (as defined in
the Credit Agreement).

 

C.                                    The Borrower has requested that the
Lenders and the Administrative Agent amend the Credit Agreement as set forth
herein.

 

D.                                    The Borrower has requested and the Lenders
have agreed to increase the Borrowing Base simultaneously with the Acquisition
No. 2 Effective Date (as defined below).

 

E.                                     In connection with the increase in the
Borrowing Base provided in this Agreement, each of Capital One, N.A., Citibank,
N.A. and Comerica Bank (each a “Specified Lender”) desires to increase its
allocation of the Borrowing Base and the Administrative Agent shall adjust the
Commitments of the Lenders such that, after giving effect to the increase of the
Borrowing Base, the Commitments of the Lenders are as set forth on Schedule I
hereto.

 

THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantor, the
Administrative Agent, the Issuing Lender, and each Lender hereby agree as
follows:

 

Section 1.                                           Definitions; References. 
Unless otherwise defined in this Agreement, each term used in this Agreement
which is defined in the Credit Agreement has the meaning assigned to such term
in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                                           Amendments to Credit
Agreement.  Upon the satisfaction of the conditions specified in Section 6 of
this Agreement, and effective as of the date set forth above, the Credit
Agreement is amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
amended to add the following definitions in alphabetical order:

 

“Fifth Amendment” means the Amendment No. 5 to Amended and Restated Credit
Agreement and Joinder Agreement dated as of the Fifth Amendment Effective Date
the Borrower, the Guarantor, the Lenders party thereto, the Administrative Agent
and the Issuing Lender.

 

“Fifth Amendment Effective Date” means May 14, 2014.

 

“Acquisition No. 2” means the acquisition of the Acquisition No. 2 Assets by the
Borrower prior to August 1, 2014.

 

“Acquisition No. 2 Assets” means the Oil and Gas Properties evaluated in the
Engineering Report dated as of March 1, 2014, 2014 provided to the
Administrative Agent and the Lenders on April 7, 2014, which Engineering Report
cover properties solely in Williams County, North Dakota, Sheridan County,
Montana and Roosevelt County, Montana and which the Borrower intends to acquire
from a third party identified to the Administrative Agent and the Lenders.

 

“Acquisition No. 2 Effective Date” means the date on which each of the following
conditions has been satisfied: (a) the Borrower has acquired (or substantially
simultaneously therewith shall have acquired) the Acquisition No. 2 Assets, with
such reductions or modifications to the Acquisition No. 2 Assets as may be
acceptable to the Administrative Agent, including any reduction of the
Acquisition No. 2 Assets that may be subject to a Acquisition No. 2 Reduction
Amount, and (b) the Borrower shall have paid to the Administrative Agent for the
account of each Lender a Borrowing Base increase fee in an amount equal to 0.45%
of the excess (if any) of (x) each Lender’s Pro Rata Share of the Borrowing Base
immediately after the Acquisition No. 2 Effective Date over (y) such Lender’s
Pro Rata Share of the Borrowing Base immediately prior to the Acquisition No. 2
Effective Date; provided that the Acquisition No. 2 Effective Date must occur
prior to August 1, 2014.

 

“Acquisition No. 2 Reduction Amount” means, with respect to any Acquisition
No. 2 Assets that either (a) will not be acquired by the Borrower, or (b) will
be acquired by the Borrower, but are subject

 

2

--------------------------------------------------------------------------------


 

to title defects that are not acceptable to the Administrative Agent in its
reasonable business judgment, an amount corresponding to the BB Value of such
Acquisition No. 2 Assets, had such Acquisition No. 2 Assets been included in the
most recently determined Borrowing Base.

 

(b)                                 “Permitted Distribution Amount” in
Section 1.1 of the Credit Agreement is amended to read in its entirety as
follows:

 

“Permitted Distribution Amount” means an amount not to exceed the amount of cash
contributions received from the Parent after the Fourth Amendment Effective Date
and applied as consideration for Acquisition No. 1, Acquisition No. 2 or other
acquisitions of Oil and Gas Properties acceptable to the Administrative Agent
occurring prior to August 1, 2014; provided that such amounts of cash
contributions are used for no purposes other than as consideration for
Acquisition No. 1, Acquisition No. 2 or such other acquisitions of Oil and Gas
Properties acceptable to the Administrative Agent.

 

(c)                                  A new Section 2.2(f)(ii) of the Credit
Agreement is added to read in its entirety as follows:

 

“(ii)                            Acquisition No. 2.  Effective on the
Acquisition No. 2 Effective Date, the Borrowing Base shall be increased by an
amount equal to $40,000,000 minus the Acquisition No. 2 Reduction Amount, if any
(the “Acquisition No. 2 Increase Amount”).  The Acquisition No. 2 Increase
Amount shall be allocated equally to each of (A) Capital One, N.A.,
(B) Citibank, N.A. and (C) Comerica Bank. Upon the effectiveness of the increase
in the Borrowing Base described in this Section 2.2(f)(ii), the Administrative
Agent shall adjust the Commitments of the Lenders to correspond to the non-pro
rata increase in the Borrowing Base and shall notify the Lenders and the
Borrower of such adjusted Commitments and shall provide the Borrower and the
Lenders a revised Schedule I reflecting such adjusted Commitments. Each Lender
shall be deemed to have entered into an Assignment and Acceptance such that
after giving effect to such Assignment and Acceptance the Commitment of each
Lender shall equal the adjusted Commitments provided by the Administrative Agent
hereunder.

 

(d)                                 A new Section 5.14(b) is added to read in
its entirety as follows:

 

“(b) within 10 Business Days (or such longer period to which the Administrative
Agent may agree in its sole discretion) after the Acquisition No. 2 Effective
Date, the Borrower shall provide

 

3

--------------------------------------------------------------------------------


 

Mortgages causing the Administrative Agent to have an Acceptable Security
Interest in the Acquisition No. 2 Assets acquired by the Credit Parties.”

 

Section 3.                                           Reaffirmation of Liens.

 

(a)                                 Each of the Borrower and the Guarantor
(i) is party to certain Security Documents securing and supporting the
Borrower’s and Guarantor’s obligations under the Credit Documents,
(ii) represents and warrants that it has no defenses to the enforcement of the
Security Documents and that according to their terms the Security Documents will
continue in full force and effect to secure the Borrower’s and Guarantor’s
obligations under the Credit Documents, as the same may be amended,
supplemented, or otherwise modified, and (iii) acknowledges, represents, and
warrants that the liens and security interests created by the Security Documents
are valid and subsisting and create a first and prior Lien (subject only to
Permitted Liens) in the Collateral to secure the Secured Obligations.

 

(b)                                 The delivery of this Agreement does not
indicate or establish a requirement that any Credit Document requires the
Guarantor’s approval of amendments to the Credit Agreement.

 

Section 4.                                           Reaffirmation of Guaranty. 
The Guarantor hereby ratifies, confirms, and acknowledges that its obligations
under the Guaranty and the other Credit Documents are in full force and effect
and that the Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, of all of the Guaranteed Obligations (as defined
in the Guaranty), as such Guaranteed Obligations may have been amended by this
Agreement.  The Guarantor hereby acknowledges that its execution and delivery of
this Agreement do not indicate or establish an approval or consent requirement
by the Guarantor under the Credit Agreement in connection with the execution and
delivery of amendments, modifications or waivers to the Credit Agreement, the
Notes or any of the other Credit Documents.

 

Section 5.                                           Representations and
Warranties.  Each of the Borrower and the Guarantor represents and warrants to
the Administrative Agent and the Lenders that:

 

(a)                                 the representations and warranties set forth
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects as of the date of this Agreement (except to the extent
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that such materiality qualifier
shall not apply if such representation or warranty is already subject to a
materiality qualifier in the Credit Agreement or such other Credit Document;

 

(b)                                 (i) the execution, delivery, and performance
of this Agreement are within the corporate, limited partnership or limited
liability company power, as appropriate, and authority of the Borrower and
Guarantors and have been duly authorized by appropriate proceedings and
(ii) this Agreement constitutes a legal, valid, and binding obligation of the
Borrower and Guarantors, enforceable against the Borrower and Guarantors in
accordance with

 

4

--------------------------------------------------------------------------------


 

its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; and

 

(c)                                  as of the effectiveness of this Agreement
and after giving effect thereto, no Default or Event of Default has occurred and
is continuing.

 

Section 6.                                           Effectiveness.  This
Agreement shall become effective as of the date hereof upon the occurrence of
all of the following:

 

(a)                                 Documentation. The Administrative Agent
shall have received this Agreement, duly and validly executed by each party
hereto, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders.

 

(b)                                 Representations and Warranties.  The
representations and warranties in this Agreement being true and correct in all
material respects before and after giving effect to this Agreement (except to
the extent such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that such materiality
qualifier shall not apply if such representation or warranty is already subject
to a materiality qualifier in the Credit Agreement or such other Credit
Document.

 

(c)                                  No Default or Event of Default. There being
no Default or Event of Default which has occurred and is continuing.

 

(d)                                 Expenses.  The Borrower’s having paid all
costs, expenses, and fees which have been invoiced and are payable pursuant to
Section 9.1 of the Credit Agreement or any other agreement, including, without
limitation, any upfront fee paid in connection with any increase to the
Borrowing Base agreed to among the parties hereto.

 

Section 7.                                           Effect on Credit
Documents.  Except as amended herein, the Credit Agreement and the Credit
Documents remain in full force and effect as originally executed, and nothing
herein shall act as a waiver of any of the Administrative Agent’s or Lenders’
rights under the Credit Documents.  This Agreement is a Credit Document for the
purposes of the provisions of the other Credit Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Agreement is a Default or Event of Default under other Credit Documents.

 

Section 8.                                           Choice of Law.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York without regard to conflicts of laws principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).

 

Section 9.                                           Counterparts.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original.

 

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR,

 

5

--------------------------------------------------------------------------------


 

CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

6

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

 

BORROWER:

 

 

 

 

TRIANGLE USA PETROLEUM CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

 

Name:

Jonathan Samuels

 

 

Title:

President

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

FOXTROT RESOURCES LLC

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

 

Name:

Jonathan Samuels

 

 

Title:

President

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/ISSUING
LENDER/LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

as Administrative Agent, Issuing Lender and a
Lender

 

 

 

 

 

By:

/s/ Joseph T. Rottinghaus

 

Name:

Joseph T. Rottinghaus

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

EXISTING LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Joseph Scott

 

Name:

Joseph Scott

 

Title:

Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

IBERIABANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Cameron Jones

 

Name:

Cameron Jones

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John Dravenstott

 

Name:

John Dravenstott

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Mack Lambert

 

Name:

Mack Lambert

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Dustin S. Hansen

 

Name:

Dustin S. Hansen

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Fuqua

 

Name:

Mark Fuqua

 

Title:

Executive Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO A&R CREDIT AGREEMENT — TRIANGLE USA
PETROLEUM]

 

--------------------------------------------------------------------------------